Citation Nr: 0206668	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  00-18 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed condition 
of teeth and gums for VA dental treatment purposes.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected disease of the auditory canal.  

3.  Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disorders, under 38 C.F.R. § 
3.324.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1955 to October 
1958.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the RO.  

In correspondence received in February 2000, the veteran's 
representative contended that the veteran's current headaches 
were secondary to his service-connected head injury 
residuals.  

In other correspondence received in May 2000, the 
representative also noted that the veteran had been 
hospitalized on various occasions, and contended that the 
veteran was entitled to a temporary total rating for the 
periods of August 8, 1998, through September 8, 1998; 
September 8, 1998, through October 5, 1998; October 5, 1998, 
through February 11, 1999; January 1, 1999, through August 
1999; and September 9, 1999, through September 13, 1999.  

As these matters have not been developed for appellate 
review, they are referred to the RO for such further 
development as deemed necessary.  

In December 2001, the RO granted service connection for 
tinnitus and assigned a 10 percent evaluation under 
Diagnostic Code 6260, effective from the date of claim in 
April 1999; and granted service connection for bilateral 
hearing loss, and assigned a noncompensable evaluation under 
Diagnostic Code 6100, effective in April 1999.  

The record reflects no Notice of Disagreement with the 
initial ratings for either tinnitus or bilateral hearing 
loss.  In light of the favorable action taken by the RO, the 
issues of service connection for tinnitus and for bilateral 
hearing loss have been rendered moot.  

The December 2001 RO rating decision also denied service 
connection for claimed headaches, traumatic brain disease, 
seizure disorder and post-concussion syndrome.  The record 
reflects no Notice of Disagreement, to date, with that rating 
decision and the issues have not been certified for appellate 
consideration.  As such, these matters are not in appellate 
status and will not be addressed by the Board at this time.  
They are referred to the RO for appropriate action.  

The record indicates the veteran failed to report for his 
hearing scheduled in April 2002 before a Member of the Board.  



FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
dental disability, a dental condition that aggravates a 
service-connected disability, a service-connected disability 
rated as 100 percent disabling or a total compensation rating 
for based on individual unemployability; he was not a 
prisoner of war or in receipt of benefits under 38 U.S.C.A. 
chapters 17 or 31.  

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma; nor is he shown 
to have applied for treatment within one year of discharge 
from service.  

3.  The service-connected auditory canal disease is not shown 
to be manifested by swelling, dry and scaly, or serous 
discharge.  

4.  A separate 10 percent rating on the basis of the 
veteran's having only two or more noncompensable service-
connected disabilities is not assignable.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a dental disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.381, effective prior to and on June 8, 1999.  

2.  The veteran does not meet the criteria for eligibility to 
VA dental treatment.  38 C.F.R. § 17.161 (2001).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected disease of the auditory canal 
manifested by bilateral exostosis are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.87 including Diagnostic Code 6210, effective prior 
to and on June 10, 1999.  

4.  The claim for the assignment of a separate 10 percent 
rating based on two or more noncompensable service-connected 
disabilities must be denied by operation of law.  38 C.F.R. 
§ 3.324 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claims via the Statement of the Case and the 
Supplemental Statement of the Case.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the veteran's 
claims.  

The Board finds that all relevant evidence has been obtained 
with regard to these claims.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
their development.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  




II.  Service connection for Purpose of Obtaining VA Dental 
Treatment

A.  Factual Background

The service medical records at the time of the veteran's 
enlistment examination in July 1955 show that his teeth were 
not examined.  

A careful review of service dental records at the time of the 
veteran's initial dental examination in August 1955 note that 
teeth numbering 1, 3, 11, 12, 13, 14, 15, 16, 18, 19, 20, 29, 
30, 31, and 32 were missing, and that teeth numbering 2, 4, 
5, 6, 7, 8, 9, and 10 were non-restorable.  The veteran also 
had caries or defects of teeth numbering 17, 21, 22, 23, 24, 
and 28.  

The service dental records show that, following extraction of 
non-restorable teeth, an upper full denture was inserted in 
September 1955.  The records show that the veteran underwent 
additional dental treatment to fill cavities.  A lower 
partial denture was inserted in October 1956.  The service 
medical records do not show any trauma to the mouth or teeth.

The VA hospital records in December 1976 show a diagnosis of 
dental caries and periodontal disease, moderate to severe.  
Restoration work was done, and a dental debridement was 
performed.  

The veteran underwent a VA dental examination in August 1999.  
He reported no history of military accidents; he did report a 
history of a fractured jaw treated post-military service.  

An intraoral examination revealed that the veteran was 
missing all maxillary teeth replaced by a full denture and 
missing teeth numbering 17, 18, 19, 20, 24, 25, 26, 28, 29, 
30, 31, and 32 that had been replaced by a lower partial 
denture.  The veteran had inflammatory papillary hyperplasia 
of the palate.  

An extraoral examination was noncontributory; panorex 
revealed a fractured jaw, healed.  No further testing was 
performed.  

The diagnosis was that of missing teeth, ill fitting full 
upper denture and partial lower, not related to military 
duty.  

The statements of the veteran in the claims folder are to the 
effect that all his teeth were removed during boot camp, and 
that he currently had problems with his gums and wanted a new 
plate for his mouth.  


B.  Legal Analysis

The provisions of 38 C.F.R. § 3.381(a) in effect prior to 
June 8, 1999, provide that service connection will be granted 
for a dental disease or injury of individual teeth and the 
investing tissue, shown by the evidence to have been incurred 
in or aggravated by service.  38 C.F.R. § 3.381(a) (1998).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  

The foregoing regulations were combined into a new version of 
38 C.F.R. § 3.381, effective on June 8, 1999, to clarify 
requirements for service connection of dental conditions and 
to provide that VA will consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  64 Fed. Reg. 30392-30393 
(1999) (codified as 38 C.F.R. § 3.381).  

The regulation now provides that treatable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, the Board notes that there has 
been no substantive change in the legal provisions that would 
affect the outcome of the present case.  See 38 C.F.R. 
§ 3.381; 64 Fed. Reg. 30392-30393 (1999).  Thus neither 
version is more favorable to the veteran.  

To be eligible for outpatient dental treatment, at VA 
expense, a veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  In this case, the veteran has not reported any 
trauma to his mouth or teeth in service.  

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  

The service dental records show that the veteran was missing 
15 teeth when he entered service in 1955 and that 8 other 
teeth were non-restorable; several more teeth had defects or 
disease.  

The only dental treatment performed in service appears to be 
the extraction of non-restorable teeth and the insertion of 
dentures, as well as the filling of cavities or the repair of 
defects.  

The service records do not suggest any dental trauma to any 
teeth.  The overall evidence does not suggest that any dental 
condition in service was associated with trauma.  

Moreover, treatment during service, including the filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  38 C.F.R. § 3.381(c).  

While post-service dental records note that the veteran's 
current dentures are ill fitting and in need of replacement, 
the Board finds that he had no existing dental condition 
attributed to service trauma.  

The Board notes that tooth 27 was shown as normal at the time 
of the veteran's initial dental examination in 1955.  This 
tooth required a filling or restoration after a period of 180 
days of service.  The evidence does not show that tooth 27 
was filled or restored in service due to trauma.  

A dental condition related to service that is due to causes 
other than a combat wound or trauma is typically subject to 
the limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161(c) ("Class II (a)").  

The veteran is also ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  The veteran 
has not reported, nor does the record show a dental 
disability that could be compensable.  See 38 C.F.R. § 4.150.  
Therefore, he would not be eligible for Class I dental 
treatment.  

The veteran was discharged from service prior to September 
30, 1981, and did not apply for dental benefits within one 
year of service discharge; thus he is ineligible for Class II 
dental treatment.  

As just discussed he does not have a noncompensable service-
connected dental disorder resulting from service trauma or 
combat wounds.  He is, therefore, ineligible for Class II(a) 
dental care.  

He is not shown to have been a prisoner of war and therefore 
is ineligible for Class II(b) or II(c) dental care.  

He has not made a prior application for dental benefits, and 
is not eligible for Class II(R) (Retroactive) treatment.  

The evidence does not show that the veteran has a dental 
condition that aggravates a service-connected disability; 
neither does the veteran have a service-connected disability 
rated as 100 percent disabling or a total compensation rating 
based on individual unemployability.  Therefore, he is not 
eligible for Class IV dental treatment.  

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and he has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. chapter 17.  

Since he does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, he cannot be authorized outpatient 
dental treatment.  

The preponderance of the evidence is against the claim of 
service connection for the purpose of obtaining outpatient 
dental treatment, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.  


III.  Evaluation of the Service-Connected Disease of the 
Auditory Canal

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination in 1955 shows a recent 
history of bilateral otitis media, negative at that time.

The records show that, in both 1957 and 1958, the veteran was 
treated on various occasions for infection of both ears.  

A report of VA examination in May 1963 revealed that the 
epithelial lining of the veteran's ear canals was somewhat 
edematous and irritated.  The eardrums were intact.  The 
diagnosis was that of bilateral external otitis.  

In a July 1963 rating decision, the RO granted service 
connection for bilateral otitis externa and assigned a no 
percent rating under Diagnostic Code 6210, effective in July 
1962; and a 10 percent rating under Diagnostic Code 6210, 
effective in May 1963.  

A report of VA examination in June 1964 shows a diagnosis of 
bilateral chronic external auditory otitis, scaly, and 
bilateral exostosis.  

In a July 1964 rating decision, the RO reduced the evaluation 
for the service-connected bilateral otitis externa from 10 
percent to no percent, effective in October 1964.  

The veteran underwent a VA examination in August 1999.  He 
reported no discharge from the ear, medication for the ear or 
previous ear surgery.  An examination revealed a normal 
auricle, ear canal, and tympanic membrane of both ears.  

The external, middle, and inner portions of the ear were 
normal.  There was no tenderness over the mastoid or clinical 
evidence of active disease.  The diagnosis was that of no 
active ear disease.  

The VA progress notes dated in September 1999 show that the 
veteran was physically examined.  The examiner questioned 
whether the veteran had perforated eardrums.  The assessment 
was that of bronchitis.  

The veteran underwent a VA examination in March 2001.  He 
reported no discharge from the ear, medication for the ear or 
previous ear surgery.  Upon examination, there was bilateral 
exostosis of the ear canal.  There was no discharge from the 
ear, and the eardrum was intact on both sides.  There was no 
tenderness over the mastoid or evidence of active ear 
disease.  The diagnosis was that of bilateral exostosis of 
the ear canals.  



B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Under the criteria of Diagnostic Code 6210, diseases of the 
auditory canal with swelling, dry and scaly or serous 
discharge, or itching that requires frequent and prolonged 
treatment warrants a 10 percent rating.  38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1999).

The regulations for evaluation of diseases of the ears were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 (May 
11, 1999).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes, however, that the pertinent regulations did 
not make any substantive changes relevant to this appeal.  
The only change is in the title of Diagnostic Code 6210.  The 
title under the old Diagnostic Code is "disease of the 
auditory canal," and the title under the new diagnostic 
criteria is "otitis externa." 

Here, the old and new sets of rating criteria are identical.  
Thus, neither version of the regulations for rating diseases 
of the ear is advantageous to the veteran.

Chronic otitis externa with swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment warrants a 10 percent evaluation. 38 C.F.R. Part 4, 
Diagnostic Code (effective as of June 10, 1999).

In this case, the most recent medical examination shows that 
the veteran reported taking no medication for treatment or 
discharge of the ears.  The examiner noted no evidence of 
active disease.  Nor was there any tenderness.  The examiner 
noted bilateral exostosis of the ear canals.  

These results and those of the prior examination in the 
Board's opinion are reflective of an ear disability requiring 
neither frequent nor prolonged treatment, and do not support 
the assignment of a compensable rating under the provisions 
of Diagnostic Code 6210.  

The medical evidence does not indicate the presence of 
swelling or scaly canals, or of a serous discharge that would 
warrant a compensable rating.  

In this regard, as the evidence is against the claim, the 
benefit of the doubt cannot be applied.  38 U.S.C.A. § 5107.  

Accordingly, the Board finds that the veteran's present 
disability picture does not support the criteria for the 
assignment of a compensable evaluation as described 
hereinabove.  Thus, having viewed the evidentiary record in 
its entirety, the claim must be denied.  




IV.  A Separate 10 Percent Rating for Multiple, 
Noncompensable
Service-Connected Disabilities

In a March 1998 rating decision, the RO denied entitlement to 
a 10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities.  

Correspondence received from the veteran's representative in 
April 1999 was accepted as a claim for a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities.  

In a December 1999 rating decision, the RO denied entitlement 
to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities, noting that 
there was no evidence that the service-connected disabilities 
together resulted in an identified employment handicap.

In a December 2001 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
under Diagnostic Code 6260, effective in April 1999.  

The veteran in this case seeks a separate 10 percent rating 
on the basis of having multiple noncompensable service-
connected disabilities, pursuant to the provisions of 38 
C.F.R. § 3.324 (2001).  

Given the action taken by the RO in December 2001, the 
veteran has now been assigned a 10 percent rating for the 
service-connected tinnitus, effective as of April 1999.  

Accordingly, the veteran cannot now be assigned a separate 10 
percent rating pursuant to the provisions of 38 C.F.R. § 
3.324.  

For this reason, the veteran's claim for a separate 10 
percent evaluation based upon multiple, noncompensable, 
service-connected disabilities must be denied by operation of 
law.  



ORDER

Service connection for a condition of the teeth and gums for 
the purposes of VA dental treatment is denied.  

A compensable rating for the service-connected disease of the 
auditory canal is denied.   

The claim for a separate 10 percent rating for multiple 
noncompensable service-connected disabilities pursuant to the 
provisions of 38 C.F.R. § 3.324 is denied.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



